FILED 

                                                                        JUNE 10,2014 

                                                                In the Office of the Clerk of Court 

                                                              W A State Cou rt of Appeals, Division III 





      COURT OF APPEALS, DIVISION III, STATE OF WASHINGTON 


In the matter of the Guardianship of:        )         No.    30985-1-111
                                             )
                                             )
KENYON CORNELIUS                             )
                                             )         ORDER GRANTING MOTION
                                             )          TO PUBLISH OPINION
             An Incapacitated Person.        )

      THE COURT has considered the third party motion to publish the court's opinion

of April 17, 2014, and the record and file herein, and is of the opinion the motion should

be granted. Therefore,

       IT IS ORDERED, the motion to publish is granted. The opinion filed by the court

on April 17, 2014 shall be modified on page 1 to designate it is a published opinion and

on page 26 by deletion of the following language:

              A majority of the panel has determined that this opinion will not be
       printed in the Washington Appellate Reports but it will be filed for public
       record pursuant to RCW 2.06.040.

       DATED: June 10,2014.

       PANEL: Judges Siddoway, Brown, Korsmo.

       FOR THE COURT: